In a child neglect proceeding, the mother appeals from a dispositional order of the Family Court, Kings County (Gartenstein, J.), dated November 19, 1985, which, following a finding of neglect, placed the infant with the Commissioner of Social Services of the City of New York for a period of 18 months.
Ordered that the order is affirmed, without costs or disbursements.
The challenged placement is fully supported by the record. The mother is, of course, free to follow the suggestion of the Family Court, if she be so advised, to apply for an early termination of the challenged placement based upon a determination of a substantial effort at rehabilitation. Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.